Citation Nr: 0521280	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back 
disability, and, if so, whether the reopened claim may be 
granted.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for numbness of the 
feet (claimed as a leg condition), and, if so, whether the 
reopened claim may be granted.  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for hearing loss 
(claimed as an ear condition), and, if so, whether the 
reopened claim may be granted.  

4.  Whether new and material evidence has been presented to 
reopen the claim for service connection for kidney problems 
(claimed as an internal organs condition), and, if so, 
whether the reopened claim may be granted.    




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that new evidence has been submitted since 
the most recent supplemental statement of the case (SSOC) in 
May 2004, however, such submissions have been accompanied by 
waivers of consideration of the evidence by the RO in the 
first instance.   

As discussed below, the claim for service connection for a 
back disability, numbness of the feet (claimed as a leg 
condition), and hearing loss (claimed as an ear condition) 
are reopened.  The reopened claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in February 1995, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disorder.    


2.  The evidence received since the RO's February 1995 
decision regarding the issue of entitlement to service 
connection for a back disorder, which was not previously of 
record, and which is not cumulative of other evidence of 
record, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

3.  In an unappealed decision dated in March 1992, the RO 
denied the veteran's claim of entitlement to service 
connection for numbness of the arms, feet, and left side.      

4.  The evidence received since the RO's March 1992 decision 
regarding the issue of entitlement to service connection for 
numbness of the feet (claimed as a leg condition), which was 
not previously of record, and which is not cumulative of 
other evidence of record, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

5.  A Board decision dated in September 1981 denied service 
connection for bilateral defective hearing, and an unappealed 
rating decision dated in October 1981 denied service 
connection for ear infection (otitis media), perforation 
tympanic membranes with scarring of the eardrums.    

6.  The evidence received since the Board's September 1981 
decision and the RO's October 1981 decision regarding the 
issues of service connection for hearing loss and an ear 
infection (otitis media), perforation tympanic membranes with 
scarring of the eardrums, which was not previously of record, 
and which is not cumulative of other evidence of record, 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

7.  In an unappealed decision dated in January 1986, the RO 
denied service connection for a kidney condition.  

8.  The evidence received since the RO's January 1986 
decision regarding the issue of entitlement to service 
connection for a kidney condition (claimed as an internal 
organs condition), which was not previously of record, and 
which is not cumulative of other evidence of record, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
February 1995 RO decision, thus, the claim for service 
connection for a back condition is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as 
in effect prior to August 29, 2001), 3.160(d), 20.200, 
20.302(a), 20.1103 (2004).

2.  New and material evidence has been presented since the 
March 1992 RO decision, thus, the claim for service 
connection for numbness of the feet (claimed as a leg 
condition) is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156 (as in effect prior to 
August 29, 2001), 3.160(d), 20.200, 20.302(a), 20.1103 
(2004).

3.  New and material evidence has been presented since the 
September 1981 Board decision and the October 1981 RO 
decision, thus, the claim for service connection for hearing 
loss (claimed as an ear condition) is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as 
in effect prior to August 29, 2001), 3.160(d), 20.200, 
20.302(a), 20.1103 (2004).

4.  New and material evidence has not been presented since 
the January 1986 RO decision, and the claim for service 
connection for a kidney condition is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156 (as in effect prior to August 29, 2001), 3.160(d), 
20.200, 20.302(a), 20.1103 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The appellant's claims to reopen were already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In February 1995, the RO denied service connection for a back 
disability.  The veteran received notice of this decision in 
March 1995.  As the decision was not appealed it, therefore, 
became final.  The Board notes that the RO denied service 
connection for a back disability multiple times prior to the 
February 1995 decision, and the Board denied the veteran's 
claim to reopen in November 1993.  The Board denied service 
connection for bilateral hearing loss in September 1981 and 
referred the question of service connection for ear 
infection, perforation tympanic membranes, and scarring of 
the eardrums to the RO.  In October 1981, the RO denied 
service connection for an ear infection (otitis media), 
perforation tympanic membranes with scarring of the eardrums.  
The veteran was notified of the October 1981 rating decision 
in November 1981.  Both the September 1981 Board decision and 
the October 1981 rating decision are final.  In January 1986, 
the RO denied service connection for kidney problems.  The 
veteran was notified of this decision in January 1986.  As 
the decision was not appealed, it became final.  In March 
1992, the RO denied service connection for numbness of the 
arms, feet, and left side.  The veteran was notified of this 
decision in March 1992.  As this decision was also not 
appealed, it, too, became final.  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108. 

Here, the appellant filed to reopen his claims in May 2001 
and, in April 2002, the RO denied the claims.  The veteran 
was notified of this decision in April 2002.  The Board notes 
that, although the letter notifying the veteran of the April 
2002 decision stated that service connection could not be 
granted for hearing loss, the RO framed the issue in the 
rating decision as service connection for hearing loss 
(claimed as ear condition) and even discusses the October 
1981 rating decision, which addressed the claim of 
entitlement to service connection for an ear infection 
(otitis media), perforation tympanic membranes with scarring 
of the eardrums.  Accordingly, the Board will address hearing 
loss, as well as the broader issue of an ear disability, to 
include otitis media and perforation of tympanic membranes 
with scarring of the eardrums.  Additionally, the Board notes 
that the RO stated that the issue of numbness of the feet was 
being claimed as a leg condition.  Nonetheless, the Board 
finds that the March 1992 rating decision, which denied 
service connection for numbness of the arms, feet, and left 
side, was, essentially, an adjudication of the same claim.  
See Ashford v. Brown, 10 Vet. App. 120 (1997).         


The Board must consider the threshold question of whether new 
and material evidence has been submitted to reopen the 
claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 
    
A.  Back Condition

The evidence submitted since the February 1995 rating 
decision includes a July 1995 statement from VA physician, 
Dr. Janet Brownstein, in which she stated that while in 
Vietnam the veteran "received injuries to his back, legs, 
hand, and ears.  This leaves him 60% disabled."  In a May 
2002 statement, Dr. Brownstein stated that the veteran's 
medical problems consisted of "two major back surgeries, 
both legs, left wrist, and hand operation."  She stated that 
his medical problems began in Vietnam.  In an undated 
statement by Dr. Brownstein (submitted in conjunction with a 
December 2004 memorandum by the veteran's accredited 
representative) she noted that the veteran suffered a 
cerebrovascular accident in July, but stated "[he] already 
had alot of medical problems, the worst being chronic pain 
syndrome involving the knees and back."  Dr. Brownstein 
further stated "[a]ll of his medical problems stem from his 
military service or the stress of trying to cope with it."  
She stated that she was his physician at the Primary Care 
Clinic (which is a VA medical facility).  

This evidence is new in that it was not before the RO at the 
time of the February 1995 decision.  It is material in that 
it relates the veteran's back condition to his military 
service, the critical issue before the RO when it adjudicated 
this claim several years ago.  The Board notes that the 
veteran's service medical records (SMR's) are negative for 
any complaints of, or treatment for, a back condition.  
However, Dr. Brownstein's statement is presumed credible for 
the purposes of reopening the claim, as it is not inherently 
false or untrue, and it is not beyond her competence to make 
such an assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995).  Thus, the evidence submitted since the RO's February 
1995 decision, which was not previously of record, and which 
is not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim is reopened.  


B.  Numbness of the Feet (Claimed as a leg condition)

The evidence of record at the time of the March 1992 rating 
decision includes the appellant's SMR's, which are negative 
for any complaints of, or treatment for, numbness of the feet 
or legs.  A June 1990 VA medical certificate indicated that 
the veteran had low back pain radiating down the legs.  The 
diagnosis was rule out nerve root compression L4-L5.  A 
January 1992 VA examination report diagnosed paresthesias in 
the arms and legs, legs secondary to a disc (L4-L5).  

Evidence submitted subsequent to the March 1992 rating 
decision includes a November 1992 VA medical certificate in 
which the veteran stated that he had a ruptured disc in his 
back that made his legs numb.  Additionally, in an August 
1994 VA record from Dr. John Dolton it was stated that the 
veteran was operated on in 1993 for canal stenosis, but that 
he remained in chronic pain and also exhibited numbness of 
the legs.  In a May 2002 statement from VA physician, Dr. 
Janet Brownstein, she stated that the veteran's medical 
problems consisted of "two major back surgeries, both legs, 
left wrist, and hand operation."  She stated that his 
medical problems began in Vietnam.  In a July 1995 statement, 
she also stated that while in Vietnam the veteran "received 
injuries to his back, legs, hand, and ears.  This leaves him 
60% disabled."  

This evidence is new in that it was not before the RO at the 
time of the March 1992 decision.  It is material in that it 
relates a condition of the veteran's legs to his military 
service, the critical issue before the RO when it adjudicated 
this claim several years ago.  The Board reiterates that the 
veteran's service medical records (SMR's) are negative for 
any complaints of, or treatment for, numbness of the feet or 
a bilateral leg condition.  However, Dr. Brownstein's 
statement is presumed credible for the purposes of reopening 
the claim, as it is not inherently false or untrue, and it is 
not beyond her competence to make such an assertion.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1995).  Thus, the evidence 
submitted since the RO's March 1992 decision, which was not 
previously of record, and which is not cumulative of other 
evidence of record, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, the claim is reopened.  


C.  Hearing Loss/Ear Condition

The evidence submitted since the September 1981 Board 
decision and the October 1981 rating decision includes the 
July 1995 statement from VA physician, Dr. Janet Brownstein, 
in which she stated that while in Vietnam the veteran 
"received injuries to his back, legs, hand, and ears.  This 
leaves him 60% disabled."  

This evidence is new in that it was not before the Board at 
the time of the September 1981 Board decision or before the 
RO at the time of the October 1981 rating decision.  It is 
material in that it relates a condition of the veteran's ears 
to his military service, the critical issue before both the 
Board and the RO when they adjudicated this claim several 
years ago.  Dr. Brownstein's statement is presumed credible 
for the purposes of reopening the claim, as it is not 
inherently false or untrue, and it is not beyond her 
competence to make such an assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995).  Thus, the evidence submitted since the 
Board's September 1981 decision and the RO's October 1981 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim is reopened.  

D.  Kidney Problems

The evidence of record at the time of the January 1986 rating 
decision includes the appellant's SMR's, which are negative 
for any complaints of, or treatment for, any kidney problems.  
The record also contained VA and private medical reports, 
none of which, though, diagnose a kidney problem.   

The evidence submitted since the January 1986 rating decision 
includes both private and VA medical records, none of which 
contain a confirmed diagnosis of a kidney condition.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  The basis of the denial of this 
claim on the merits in January 1986 was that the evidence of 
record did not show a diagnosed kidney disorder.  This 
evidence remains lacking.
  
Accordingly, the Board finds that the evidence received since 
January 1986 is not new and material and does not serve to 
reopen the claim for service connection.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Until the appellant 
meets his threshold burden of submitting new and material 
evidence in order to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) made significant changes 
in VA's duty to notify and assist claimants for benefits 
administered by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been adopted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  However, these 
regulations have applicability constraints on development of 
claims to reopen a finally decided claim.  See 66 Fed. Reg. 
45620 (August 29, 2001).  Specifically, the second sentence 
in 38 C.F.R. § 3.159(c), stating that VA will give the 
assistance described in paragraphs (c)(1), (c)(2), and (c)(3) 
to an individual attempting to reopen a finally decided 
claim, only applies to a claim to reopen a finally decided 
claim received on or after August 29, 2001.  Id.  Thus, it is 
not applicable in the instant matter, whether new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for kidney problems 
(claimed as an internal organs condition).  Further, the 
United States Court of Appeals for the Federal Circuit in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Holliday v. 
Principi, 14 Vet. App. 280 (2001), to the extent that they 
indicated that retroactive application might be appropriate 
in regards to the VCAA.       

The VCAA imposes upon VA a duty to notify the appellant of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  38 C.F.R. § 3.159(b) applies to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Under 38 C.F.R. § 3.160(c), a pending 
claim is an application that has not been finally 
adjudicated.  Thus, 38 C.F.R. § 3.159(b) applies to this 
matter.      

38 C.F.R. § 3.159(b)(1) (2004) states in pertinent part:
 
When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.
 
In this case, to the extent that the changes effected by the 
VCAA are applicable in the instant matter, they have been 
applied to the appellant's claim to reopen the issue of 
entitlement to service connection for a kidney condition 
(claimed as an internal organs condition).  

There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In 
this case, the appellant has been advised of his need to 
present new and material evidence in order to reopen the 
issue of entitlement to service connection for a kidney 
condition (claimed as an internal organs condition) by a 
February 2004 VCAA letter from the RO.  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

With regard to the content of the February 2004 notice, the 
Board notes that the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  
     
In this case, the VCAA notice letter that was provided to the 
appellant does not specifically contain the "fourth 
element;" however, the December 2003 statement of the case 
(SOC) included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the February 2004 letter, combined with the December 
2003 SOC, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

The Board acknowledges that VCAA notification arguably was 
accomplished with a combination of the February 2004 letter 
and the SOC, issued after the rating decision from which this 
appeal arises, and not with a single pre-AOJ decision notice, 
as required by the Court in Pelegrini.  However, the Board 
finds that this constitutes, at most, a technical defect that 
posed no prejudice to the veteran for the reasons specified 
above.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify the appellant in this case and, as stated above, the 
duty to assist provisions described in 38 C.F.R. 
§ 3.159(c)(1), (c)(2), and (c)(3), do not apply in this 
instance.  Therefore, further development and further 
expending of VA's resources is not warranted.

Because the Board has granted the veteran's claim to reopen 
the issues of entitlement to service connection for a back 
condition, service connection for numbness of the feet 
(claimed as a leg condition), and service connection for 
hearing loss (claimed as an ear condition), a detailed 
discussion of whether VA has complied with the duty to assist 
with regard to these issues is unnecessary at this time.  The 
Board is directing further evidentiary development into the 
now-reopened claims and a thorough discussion of the 
application of the VCAA as applied to these claims will be 
included in a subsequent decision.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back condition is 
reopened.   


New and material evidence having been received, the claim of 
entitlement to service connection for numbness of the feet 
(claimed as a leg condition) is reopened.   

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss/ear 
condition is reopened.   

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a kidney condition is denied.  


REMAND

In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Federal Circuit held that the veteran is required to not only 
show that he or she is disabled, but also show some causal 
connection between his or her disability and the period of 
military service before VA is obligated to provide a medical 
examination or obtain a medical opinion.  Here, in the 
multiple statements by Dr. Janet Brownstein (a VA physician), 
she indicated that the veteran had disabilities of the back, 
legs, and ears related to his military service.  Accordingly, 
the Board has determined that the veteran should be afforded 
VA examinations in which opinions are rendered regarding the 
probable etiology of any currently diagnosed conditions of 
the back, legs/feet, and ears.  The veteran's entire claims 
folder is to be reviewed, to specifically include his service 
medical records and Dr. Brownstein's statements.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Schedule the veteran for VA 
examinations to determine the nature and 
probable etiology of any currently 
diagnosed conditions of the back, 
feet/legs, and ears.  For each diagnosed 
disability of the back, feet/legs, or 
ears, the examiner(s) should indicate 
whether it is at least as likely as not 
(50 percent probability or more) that the 
diagnosed disability was either initially 
manifested during military service or was 
otherwise related to his military 
service.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiners in 
conjunction with the examinations.  The 
examination reports should reflect that 
such a review was conducted, to include 
review of the service medical records and 
Dr. Brownstein's statements.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

2.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


